Citation Nr: 0011542	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-00 410A	)	DATE
	)
	)



THE ISSUE

Whether a January 8, 1998, Board of Veterans' Appeals 
decision, denying service connection for hearing loss and 
tinnitus, should be revised or reversed on the grounds of 
clear and unmistakable error.



REPRESENTATION

Moving Party Represented by:  Kentucky Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1956 to November 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the appellant alleging 
clear and unmistakable error in a Board decision dated in 
January 1998.


FINDINGS OF FACT

1.  A January 8, 1998, Board decision denied a claim for 
entitlement to service connection for hearing loss and 
tinnitus.

2.  The January 1998 Board decision was reasonably supported 
by the evidence of record.


CONCLUSION OF LAW

The January 8, 1998, Board decision, denying the veteran's 
claim of entitlement to service connection for hearing loss 
and tinnitus, was not based on clear and unmistakable error.  
38 U.S.C.A. §§ 5109A, 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1401-1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by Board is final. 38 U.S.C.A. §§ 7103, 
7104(a) (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (1999).  
However, a final Board decision may be revised or reversed on 
the grounds of clear and unmistakable error.  38 U.S.C.A. §§ 
5109A(a), 7111(a) (West Supp. 1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, VA's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).   

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions that fail to comply with these 
requirements shall be denied.  38 C.F.R. § 20.1404(b).  

In January 1998, the appellant filed a motion with the Board 
to reconsider the decision of January 1998.  He disputed the 
weight placed by the Board on various medical documents in 
the claims folder and attempted to supplement that evidence 
through his explanations.  The veteran's motion was denied 
and he was notified of the denial in July 1998.  The notice 
of denial informed the veteran of the change in law that 
would allow for a challenge of the Board decision on the 
basis of CUE and that the veteran's motion for 
reconsideration was being construed as a request for a 
revision of the Board decision based on the grounds of CUE.  
The veteran was further informed that his claim was being 
deferred pending the issuance of final regulations.

In an undated letter, the veteran was advised that final 
regulations were now effective and the veteran needed to 
confirm his desire to proceed with his CUE claim.  In April 
1999, the veteran stated that he wished to have the January 
1998 Board decision reviewed on the grounds of CUE.  The 
veteran averred that consideration should have been given to 
the absence of service medical records in the file and he 
further stated that he believed the evidence of record 
clearly established that his hearing loss occurred during 
service.  The Board finds that this allegation essentially 
challenges the way in which the Board weighed the evidence.  
As stated above, clear and unmistakable error does not 
include a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).   

The record shows that the appellant' primary military 
occupational specialty (MOS) was as a Surface to Air Missile 
(SAM) launch crewman.  The veteran's service medical records 
are missing.

The veteran submitted his original claim for entitlement to 
service connection for hearing loss and tinnitus in August 
1995.  At that time he submitted treatment records from the 
University of Kentucky which consisted of an audiological 
evaluation dated in February 1973.  The report noted that the 
veteran presented with a complaint of hearing loss for the 
past six months.  He related his occupation as a car 
mechanic. He made no reference to exposure to noise while in 
service.

January 1990 to April 1995 records from Proudfoot Associates, 
also known as Cave Run Clinic, reflect the veteran's 
complaints of dizziness and decreased hearing.  He gave a 
history of noise exposure due to hunting, his mechanical 
occupation and having been around explosions.  The records 
did not relate any findings regarding hearing loss or 
tinnitus to any incident of service.

In his original claim, the veteran indicated that he received 
treatment for his hearing loss from a Dr. Bellamy in 1978 and 
from VA sources in Lexington, Kentucky, in 1975.  In 
September 1995 the RO contacted the veteran and requested 
that he complete the necessary authorization to obtain the 
records from Dr. Bellamy.  He did not responded to the RO's 
request.  Further, there is no indication in the file that 
the RO attempted to obtain VA records referred to by the 
veteran.

The veteran submitted a statement from an unknown individual 
(signature illegible) in September 1995.  The statement 
indicated that the individual had reviewed office notes and 
stated that the veteran was treated on June 11, 1987, for 
dizziness and a history of decreased hearing in the left ear 
for years.  There was no follow-up.

The veteran was afforded a VA audiology examination in 
September 1995.  The examiner reported the results of 
audiological testing which were interpreted to show a mild to 
profound sensorineural hearing loss in the right ear and a 
profound hearing loss in the left ear.  The examiner noted a 
history of noise exposure in service, as related by the 
veteran.  Tinnitus was not diagnosed.

In October 1995, and again in January 1996, the veteran was 
notified by the RO that his SMRs were missing and attempts 
were being made to find any pertinent records.  He submitted 
several statements in response along with a National Archives 
form, NA Form 13055, dated in October 1995, wherein he stated 
that he was treated for problems with his ears and hearing at 
Fort Lewis, Washington, in August to September 1956.  He also 
stated that he was treated again in the summer of 1957.

The National Personnel Records Center (NPRC) provided 
negative responses to queries in October 1995 and January 
1996.  A response, dated in June 1996, indicated that morning 
reports for the veteran's unit for the periods from August to 
November 1956 and August to October 1957 were negative for 
sick, injured, or hospitalization reports regarding the 
appellant.

The veteran testified at a hearing at the RO in August 1996.  
He testified that his hearing loss began during basic 
training in 1956.  He was exposed to loud noises at the 
firing range and again when a land mine exploded near him.  
He said that he was treated twice during basic training and 
another time in 1956 for complaints involving his ears.  The 
veteran further testified that he was treated by a private 
physician for ear and hearing problems in 1958.  However, the 
physician was deceased and her records were not available.  
The veteran related that he had been treated by several 
doctors over the years. 

At the hearing the veteran submitted a statement from James 
D. Frederick, M. D., dated in July 1996, and a written 
chronology of his treatment for his ear complaints.  The 
statement from Dr. Frederick said that the veteran had a 
hearing loss due to severe noise exposure during "war" time 
which had become progressively worse since that time.  The 
chronology set forth the veteran's reported treatment from 
his time in service through 1990.

The veteran submitted statements from his brother and sister 
in September 1996.  The statement from his brother noted that 
Dr. Helen Jackson treated the veteran for ear problems in 
1958.  The statement from the veteran's sister stated that 
the appellant had told her of his treatment for ear problems 
by an Army doctor.  The veteran told her his hearing was 
worse after he was separated from service.

The NPRC provided a response, dated in February 1997, that 
indicated that alternate record sources were searched, 
however, no pertinent records were found.

In January 1998 the Board denied the veteran's claim.  The 
Board noted that the statement from Dr. Frederick served to 
well ground the veteran's claim; however, the Board found 
that the statement was based on a history related by the 
veteran.  The Board also relied on the evidence from the 
University of Kentucky and Cave Run Clinic which failed to 
show any relationship between current findings and any 
incident of service.  Further, the Board noted that the 1973 
report was the earliest medical evidence of record of any 
type of hearing loss.  Finally, the Board found the 1973 
report to be more probative than the veteran's personal 
statements that were made in support of his claim for service 
connection.

The moving party has not demonstrated how correction of the 
alleged factual errors would establish the requisite medical 
evidence or opinion.  He argues that the evidence proves his 
claim for service connection.  The allegations made do not 
amount to CUE as a matter of law.  In light of the above 
discussion, the Board finds that the moving party's 
allegations are insufficient to meet the pleading 
requirements for a motion for revision or reversal of a Board 
decision on the basis of clear and unmistakable error.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403(c), 20.1404(b).  
Accordingly, his motion is denied.  



ORDER

As the Board did not commit clear and unmistakable error in 
the January 1998, the motion is denied.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 


